Order, Supreme Court, New York County (Walter Tolub, J.), entered January 31, 2001, which, insofar as appealed from as limited by the briefs, sua sponte directed bifurcation, unanimously affirmed, without costs. Order, same court and Justice, entered on or about August 13, 2001, which denied defendant-appellant’s motion to renew and reargue the order directing bifurcation, is deemed to have granted renewal and thereupon to have adhered to the prior order, and, so considered, unanimously affirmed, without costs.
The issues of damages, which appear various and numerous, involving as they do losses sustained by four occupants of a large office building in a widespread fire, are not so intertwined with the issues of liability, which appear technical and complex, involving as they do an alleged electrical failure that *193occurred while structural improvements were ongoing in the building, as to negate the clear benefits to be gained from bifurcation (CPLR 603, 4011). Indeed, the occasion for the motion court’s sua sponte bifurcation order was a motion by appellant seeking leave to serve interrogatories “in view of the size and complexity of [the] issues in this action.” We reject appellant’s argument that the question of whether and to what extent losses would have been avoided by the use of a fire watch or equivalent safety equipment by one or more of the parties raises issues of liability and damages that are so interrelated and so pervasive as to necessitate a unitary trial. We leave it to the trial court to decide how and when evidence bearing on this and any other issues should be introduced. Concur— Nardelli, J.P., Tom, Sullivan, Rubin and Friedman, JJ.